DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-20 is/are rejected.

Drawings
The drawings were received on 11/20/2018 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2020 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitation “for a given robotic location pair, predicting the robotic motion between
the given pair by obtaining the corresponding intermediate locations resulting from the motion prediction module” in claim 1, 9 and 15 and their dependent claims 2-8, 10-14, and 16-20 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim limitation does not clearly say or point out a function being performed by the motion prediction module to predict the robotic motion.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 14-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetchev et al. (“Trajectory prediction: learning to map situations to robot trajectories”; hereinafter “Jetchev”).

Regarding claim 1, Jetchev teaches by a data processing system, a motion trajectory of a robot moving between a given pair of robotic locations, the method comprising the following steps (Introduction Para 1: “The goal of this work is to learn such an (approximate) mapping from data of previously optimized trajectories in old situations. We coin this problem trajectory prediction.” Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9)”. Robot trajectory method is provided between initial position and target position of a robot.)
a) receiving training data of motion trajectories of the robot for a plurality of robotic location pairs (Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where 
                        
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     .” Training data pair contains                         
                            x
                        
                     and its trajectory. Section 2 para 1 shows situation                         
                            x
                        
                     contains the initial position and target location for which trajectory                         
                            q
                        
                     is to be found for some time horizon. Section 3.3 Para 1 shows trajectory                         
                            q
                        
                     is a function of task space                         
                            y
                        
                    .)
b) processing the training data so as to obtain x tuples and y tuples for machine learning purposes (Section 3.4: “Gather training data pairs                         
                            (
                            x
                            ,
                             
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                            )
                        
                      where 
                        
                            
                                
                                    i
                                
                                
                                    *
                                
                            
                        
                     =                         
                            
                                
                                    a
                                    r
                                    g
                                    m
                                    i
                                    n
                                
                                
                                    i
                                    ϵ
                                    C
                                
                            
                            F
                            (
                            x
                            ,
                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                            )
                        
                     . Train a supervised classification algorithm (which is a machine learning  algorithm) on this data, so we can predict                         
                            f
                            (
                            x
                            )
                             
                            =
                        
                                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    ”) wherein the x tuples describe the robotic location pair and the y tuples describe one or more intermediate robotic (Figure 2 shows two situations containing the locations of the robotic hand while reaching the target in which situation b can be called an intermediate location)
c) learning from the processed data a function mapping the x tuples into the y tuples so as to generate a motion prediction module for the robot (“Train a supervised classification algorithm on this data, so we can predict                         
                            f
                            (
                            x
                            )
                             
                            =
                        
                                             
                            
                                
                                    Φ
                                
                                
                                    x
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    y
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    ”. Function mapping to predict trajectory is performed during supervised learning)
d) for a given robotic location pair, predicting the robotic motion between the given pair by obtaining the corresponding intermediate locations resulting from the motion prediction module (Introduction Para 1: “The goal of this work is to learn such an (approximate) mapping from data of previously optimized trajectories in old situations. We coin this problem trajectory prediction.” Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9)”. Robot trajectory method is provided between initial position and target position of a robot. Intermediate locations can also be used as shown in Figure 2.).

Regarding claim 7, Jetchev teaches the method of claim 1.
Jetchev also teaches wherein the y tuples comprise information on position of the one or more intermediate locations and/or information on robotic motion of the one or more intermediate robotic locations (Figure 3. shows multiple trajectories                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    . The trajectories are against multiple situations                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     which contains multiple locations as discussed by Jetchev in section 3.3 para 1 and section 2 and Figure 2).

Regarding claim 8, Jetchev teaches the method of claim 1. 
Jetchev also teaches which comprises performing step d) by a robotic virtual simulation system (Section 2 last para: “In this paper we will show the advantages of doing trajectory prediction by adapting basic classification and regression methods to work with pre-calculated values of C(x; q) from costly simulations.”).

Regarding claim 9, Jackel teaches comprising: a processor; and an accessible memory connected to said processor, said processor being configured to (Para 0027: “…the inventive computer program product make possible a simple and robust programming of a robot, in particular, for a manipulator process and/or an assembly process.” Para 0291: “In an alternative…can be executed directly on a computer or, more specifically, a PC-based controller, without conversion into robot code.”).
All other limitations are substantially similar to claim 1, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 14, it is substantially similar to claim 7, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 15, Jacket teaches A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to (Para 0291: “In an alternative implementation the execution modules, in particular, the primitive execution modules, can be executed directly on a computer or, more specifically, a PC-based controller, without conversion into robot code.”).
All other limitations are substantially similar to claim 1 and is rejected in the same manner, the same art, and reasoning applying.

Regarding claim 19-20, they are substantially similar to claims 7-8 respectively and are rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jetchev et al. (“Trajectory prediction: learning to map situations to robot trajectories”; hereinafter “Jetchev”) in view of Carpenter (“Are you missing out? Working with missing values to make the most of what is not there”).

Regarding claim 2, Jetchev teaches the method of claim 1.

Carpenter, however, teaches wherein the processing step comprises completing missing final values of the y tuples by replicating values of last available intermediate robotic location (Page 4 Para 3: “The COALESCE function is designed for the task of replacing missing values with another value.” Introduction Para 1: “In the SAS programming language when a data value is unknown we mark it as such using what is known as a missing value.” The missing robotic location values can be replaced with previous location value using this function in SAS. Also shown in data table in page 4).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with data processing step of Carpenter to replace missing value with last or most recent available intermediate location which is more relevant and gives better precision in predicting robot trajectory (Carpenter, Page 4 Para 1, 3).

Regarding claim 3, Jetchev teaches the method of claim 1.
Jetchev does not explicitly teach wherein the processing step comprises generating a conversion formatting table to map the original format of the received training data into a numerical format for the x, y tuples suitable for machine learning.
Carpenter, however, teaches wherein the processing step comprises generating a conversion formatting table to map the original format of the received training data into a (Section Introduction Para 2: “…as this will result in either a character to numeric conversion or the creation of a character variable”. Page 5 Para 3: “NMISS counts the occurrences of any of the 28 types of numeric missing values (character values are converted to numeric first)”. Similarly, there can be other commands and functions that can convert other formats to number format in any programming language which could be used to convert one data format to numerical format for each x, y).
Same motivation to combine the teachings of Jetchev and Carpenter as in claim 2.

Regarding claim 10-11, they are substantially similar to claim 2-3 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 16, it is substantially similar to claim 2, and is rejected in the same manner, the same art and reasoning applying.


Claims 4-6, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetchev et al. (“Trajectory prediction: learning to map situations to robot trajectories”; hereinafter “Jetchev”) in view of Jaekel et al.  (US 20170190052A1; hereinafter “Jaekel”).

Regarding claim 4, Jetchev teach the method of claim 1.
Jetchev does not explicitly teach which comprises using at least one of the intermediate robot locations of step b) as one of the desired location pairs for training purposes.
(Para 0162: “Starting poses and intermediate points are generated on the robot by means of teach-in.” Para 0006: “In this case each waypoint is defined as a goal or intermediate point of a movement Command…” Intermediate point can be considered as desired or goal location in Robot trajectory).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the robot motion trajectory prediction of Jetchev with the intermediate goal location of Jaekel so a point-to-point movement, which is easily programmable, can be achieved (Jaekel, Para 0006, 0007).

Regarding claim 5, Jetchev teaches the method of claim 1.
Jetchev also teaches wherein the x tuples comprise one or more information pieces selected from the group consisting of information on positions of the robotic location pair (Figure 2. x vector contains the position of robotic hand. Section 4.1 Para 1: “Different scenarios are generated…the target in (0.5, 0.2, 0.6), and initial endeffector position in (0.3, 0.3, 0.9).” The data contains start and end location pair) 
information on robotic motion at the robotic location pair (Section 2 Para 1: “In a given situation x, i.e., for a given initial posture                 
                    
                        
                            q
                        
                        
                            o
                        
                    
                     
                
            and the positions of obstacles and targets in this problem instance … the problem is to compute a trajectory                 
                    q
                     
                    =
                
             (                
                    
                        
                            q
                        
                        
                            o
                        
                    
                    ,
                    …
                    ,
                     
                    
                        
                            q
                        
                        
                            T
                        
                    
                
            ) for some time horizon T.” Section 3.4: “Gather training data pairs                 
                    (
                    x
                    ,
                     
                    
                        
                            i
                        
                        
                            *
                        
                    
                    )
                
              where                 
                    
                        
                            i
                        
                        
                            *
                        
                    
                
             =                 
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            i
                            ϵ
                            C
                        
                    
                    F
                    (
                    x
                    ,
                     
                    
                        
                            Φ
                        
                        
                            x
                        
                        
                            -
                            1
                        
                    
                    
                        
                            y
                        
                        
                            i
                        
                    
                    )
                
             Robotic motion or trajectory data is obtained from training data.”).

Jackel, however, teaches information on a differential position between a robotic tool tip point and a robotic tool frame point (Para 0055: “These machine learning methods calculate the parameters of the execution modules from the recorded configurations, which may include the robot arm position and/or gripper position and/or the force/torque measurements and/or points on a CAD model.” Figure 5-10 also shows different robotic tool position and points including tip and frame points).
Same motivation to combine the teachings of Jetchev and Jackel as claim 4.

Regarding claim 6, Jetchev and Jackel teach the method of claim 5.
Jetchev also teaches which comprises providing information on positions of the robotic location pair of the x tuples as relative to a given reference frame of the robot (“…which includes distances and relative positions w.r.t. many possible frames of reference. Given this descriptor we use a feature selection technique to infer from the data which of these dimensions are best for trajectory prediction in new situations.” Section 3.4: “Gather training data pairs                 
                    (
                    x
                    ,
                     
                    
                        
                            i
                        
                        
                            *
                        
                    
                    )
                
              where                 
                    
                        
                            i
                        
                        
                            *
                        
                    
                
             =                 
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            i
                            ϵ
                            C
                        
                    
                    F
                    (
                    x
                    ,
                     
                    
                        
                            Φ
                        
                        
                            x
                        
                        
                            -
                            1
                        
                    
                    
                        
                            y
                        
                        
                            i
                        
                    
                    )
                
             Robotic motion or trajectory data is obtained from training data.” Positions of robotic location pairs with respect to a given frame of reference is used in finding trajectory prediction.).

Regarding claim 12-13, they are substantially similar to claim 4-5 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 17-18, they are substantially similar to claims 4-5 respectively and are rejected in the same manner, the same art and reasoning applying.

Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Q.I/ 
Examiner 
Art unit 2123
02/13/2021
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123